Affirmed as Modified and Memorandum Opinion on Remand filed May 22,
2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00182-CR

                   LOUIS DOUGLAS ROGERS, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1306523

                MEMORANDUM OPINION ON REMAND


      Appellant Louis Douglas Rogers appeals his conviction for murder. On
original submission, appellant argued that there was insufficient evidence in the
record to support the court’s costs of $594 reflected in the judgment. We agreed
and modified the trial court’s judgment to delete the specific amount of costs
assessed. Rogers v. State, 402 S.W.3d 410, 420 (Tex. App.—Houston [14th Dist.]
2013) vacated and remanded, No. PD-773-13; 2014 WL 1464838 (Tex. Crim.
App. Apr. 16, 2014). The Court of Criminal Appeals vacated our judgment and
remanded in light of its opinion in Johnson v. State, 423 S.W.3d 385 (Tex. Crim.
App. 2014).

      We review the assessment of court costs on appeal to determine if there is a
basis for the costs, not to determine whether there was sufficient evidence offered
at trial to prove each cost. Id. at 390. Traditional sufficiency-of-the-evidence
standards of review do not apply. Id.

      Generally, a bill of costs must (1) contain the items of cost, (2) be signed by
the officer who charged the cost or the officer who is entitled to receive payment
for the cost, and (3) be certified. Id. at 392–93; see Tex. Crim. Proc. Code Ann.
arts. 103.001, 103.006. The record in this case contains a computer-screen printout
of the Harris County Justice Information Management System (JIMS) “Cost Bill
Assessment.” In Johnson, the Court of Criminal Appeals held that a JIMS report
constitutes an appropriate bill of costs if the report itemizes the accrued court costs
in the appellant’s case, contains a certification by the trial court clerk that the
document is a true and correct copy of the original, and is signed by a deputy clerk.
Johnson, 423 S.W.3d at 393.

      The first supplemental clerk’s record filed in this case contains a JIMS
report, which reflects $594 in costs. The second supplemental clerk’s record
contains an amended JIMS report, which reflects a total of $564 in costs. The trial
court’s judgment assessed $594 in costs. The difference between the two cost bills
is that the first bill incorrectly assessed a $50 jury fee. The amended cost bill
correctly assessed a $20 jury fee. See Tex. Code Crim. Proc. art. 102.004(a) (a
defendant convicted by a jury in a district court must pay a $20 fee).

      The trial court assessed $594 in costs against appellant. The sum of the
itemized costs in the JIMS report is $564. This JIMS report itemizes the accrued
                                          2
court costs in appellant’s case, contains a certification by the district clerk that the
document is a true and correct copy of the original, and is signed by a deputy clerk.
We conclude that the trial court’s assessment of costs does not accurately reflect
the amount of costs for which there is a basis in the record. An appellate court may
reform a trial judgment to accurately reflect the record when it has the necessary
data and information to do so. Nolan v. State, 39 S.W.3d 697, 698 (Tex. App.—
Houston [1st Dist.] 2001, no pet.); see also Tex. R. App. P. 43.2(b); Montano v.
State, No. 01-12-00927-CR; 2014 WL 1328143 at *2 (Tex. App.—Houston [1st
Dist.] April 3, 2014, no pet. h.). In accordance with the amended cost bill in the
record, we modify the trial court’s judgment to reflect court costs of $564.

      On remand, we affirm the trial court’s judgment as modified.




                                               PER CURIAM



Panel consists of Chief Justice Frost and Justices Busby and Brown.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                           3